Citation Nr: 1341554	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  11-02 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right Achilles tendonitis.

2.  Entitlement to an initial, compensable rating for hypertension.

3.  Entitlement to an initial, compensable rating for scars on the left knee.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae.

6.  Entitlement to an initial, compensable rating for allergic rhinitis.

7.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine (low back).

8.  Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle fracture.

9.  Entitlement to an initial rating in excess of 10 percent for right knee disability.

10.  Entitlement to an initial rating in excess of 10 percent for left knee disability.

11.  Entitlement to an initial rating in excess of 50 percent for sleep apnea.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  These claims were subsequently transferred to the RO in Winston-Salem, North Carolina, which currently retains jurisdiction.

The issues of service connection for sinusitis, increased ratings for allergic rhinitis, pseudofolliculittis barbae, low back disability, right ankle disability, right knee disability, left knee disability, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran does not have a current disability associated with his right Achilles tendon.  

2.  During the VA examinations, the Veteran's hypertension was recorded at 153/97, at its highest, and he does not have a history of diastolic pressure predominantly 100 or more.

3.  The scars on the Veteran's left knee are not painful, unstable, or at least 929 centimeters, and they do not have any disabling effects.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right Achilles tendonitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101.

3.  The criteria for an initial compensable rating for scars on the left knee have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, as well as, how ratings and effective dates are assigned.  See Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The RO sent a letter to the Veteran in August 2008 explaining his participation in the Benefits Delivery at Discharge program and providing him notice, which satisfied the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman, 19 Vet. App. at 473.  This letter was sent prior to initial adjudication of his claims for service connection.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been substantiated and no additional notice is required as to downstream issues, including the disability evaluation.  Dingess/Hartman, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations to assess his right Achilles tendon, hypertension, and scars in September 2009 and May 2012.  There is no argument or indication that these examinations or opinions are inadequate.  Additionally, the claims file contains the Veteran's service medical records and statements in support of his claim.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II. Service Connection for Right Achilles Tendonitis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms associated with his right Achilles tendon that are observable by his senses, but he is not competent to diagnose tendonitis as this requires specialized knowledge and training to understand the musculoskeletal system.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also finds his statements credible as they are consistent with medical evidence of record.

First, the Veteran does not have a current disability in his right Achilles tendon.  Although he ruptured his Achilles tendon during service, medical evidence shows that the injury has healed and he has no current tendonitis.  See Service Treatment Records (STR) 2/01; VA Examination 9/08.  Specifically, the VA contract examiner in September 2008 found no diagnosis and that the prior condition had resolved.  Further, the Veteran has not indicated that there is any current medical diagnosis of this disability.  The Veteran contends that his right Achilles tendon is weak because he did not have physical therapy after the injury.  See Substantive Appeal 1/11.  Although his statements have been considered, neither the Board nor the Veteran has the requisite education or training to determine whether these symptoms are caused by his Achilles tendon or one of his other service-connected disabilities.  Therefore, the Board relies on the objective medical evidence that the Veteran does not have a current diagnosis of tendonitis.

Service connection may not be granted where there is no present disability shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, analysis of the other elements of service connection is unnecessary and the claim is denied.

The Board notes that the Veteran believes his right Achilles tendon could be related to his service connected right ankle disability; however, analysis of his right Achilles tendon under a theory of secondary service connection would not affect the finding of no current disability and thus would not assist in proving his claim.

II. Initial Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran is competent to report symptoms of his hypertension and left knee scars that are observable by his senses or repeat diagnoses from medical professionals, but he is not competent to make diagnoses or assess the level of disability related to hypertension or scars as this requires specialized knowledge, training, and testing.  See 38 C.F.R. § 3.159(a); Jandreau, 492 F.3d at 1377.  As far as he is competent, the Board also finds him credible as his statements are consistent with medical evidence of record.

Hypertension

Hypertension is rated under the rating schedule for the cardiovascular system, section 4.104, diagnostic code (DC) 7101.  For a compensable, 10 percent rating, the evidence must show diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more which requires continuous medication to control.  38 C.F.R. § 4.104, DC 7101.  Any higher rating requires higher diastolic or systolic pressure readings.  See id.

The Veteran's hypertension does not merit a compensable rating.  The Veteran has not had any systolic pressure readings of 160 or more or any diastolic pressure reading of 100 or more.  Specifically during the September 2008 VA contract examination, his blood pressure readings were 142/87, 142/75, and 138/78.  During the May 2012 VA examination, his blood pressure readings were 144/96, 150/96, and 153/97.  Hypertension was diagnosed in 2005.  See VA Examination 5/12, STR.  His service treatment records from that time, however, reflect that he does not have a history of diastolic pressure predominantly 100 or more, although he is taking medication to control his blood pressure.  In fact, he did not have any reading of systolic blood pressure over 100 in his treatment records.  Therefore, at this time, his hypertension disability is not compensable.

Based on the forgoing, an initial compensable rating is not warranted for the Veteran's hypertension under the diagnostic code for diseases of the arteries and veins.  See 38 C.F.R. § 4.104, DC 7101.  

Scars, left knee

Skin disabilities are rated under section 4.118.  Specifically, the Veteran's scars on his left knee are rated under diagnostic code 7804 as scars other than on the head, face, or neck that are unstable or painful.  For a 10 percent disability rating under this diagnostic code, there must be one or two scars that are unstable or painful.  38 C.F.R. § 4.118 DC 7804.  Twenty percent disability requires a showing of three or four unstable or painful scars, and the maximum 30 percent requires 5 or more unstable or painful scars.  Id.

The Veteran's left knee scars do not merit a compensable rating because there is no evidence that they are unstable or painful.  During the May 2012 VA examination, the examiner noted an anterior scar measuring six centimeters, a linear scar lateral aspect measuring five centimeters, and a linear scar medial aspect measuring two centimeters on the Veteran's left knee.  The examiner, however, also noted that the scars were not painful or unstable.  See  VA Examination 5/12.  The VA contract examiner in September 2008 found no tenderness, disfigurement, inflammation, abnormal texture, or abnormal pigmentation.  The Veteran has not claimed that his scars are painful or unstable.  Based on the evidence, the Veteran's left knee scars do not warrant a compensable rating under diagnostic code 7804, because they are not painful or unstable.

Additionally, the Veteran's left knee scars do not merit a compensable rating under an analogous diagnostic code.  The Veteran's scars are not 929 square centimeters or greater, as evidence by the above measurements, and cannot receive a compensable rating under diagnostic code 7802.  Further, the left knee scars do not have any disabling effects, which could be rated separately.  See 38 C.F.R. § 4.118 DC 7805.  The VA examiner in May 2012 concluded that the scars, in and of themselves, did not cause any loss of function or affect the Veteran's ability to work.  Again, the Veteran has not claimed that the scars cause him disabilities. 

Based on the evidence, an initial compensable rating is not warranted for the Veteran's left knee scars.  See 38 C.F.R. §§ 4.118, DC 7804, 7805.  

General Considerations

All potentially applicable diagnostic codes have been considered in making these determinations for the Veteran's hypertension and left knee scars.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

The Board has also considered whether the hypertension and scar claims should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  This case, however, does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hypertension and left knee scars are fully contemplated by the schedular rating criteria.  Briefly, the rating schedule addresses current blood pressure readings as well as an established history.  It also addresses pain, unstable conditions, and disabling effects from scars.  The Veteran has not complained of any symptoms not addressed by the rating schedule.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptoms, and the rating schedule is adequate to evaluate his disability picture.  Moreover, there are no related factors such as frequent periods of hospitalization or marked interference with employment.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

In conclusion, the preponderance of the evidence is against granting service connection for right Achilles tendonitis, an initial compensable rating for hypertension, and an initial compensable rating for left knee scars.  See 38 C.F.R. §§ 3.303(a), 4.104, 4.118.  As such, the benefit of the doubt doctrine is inapplicable and the Veteran's claims must be denied.  38 C.F.R. §§ 3.102, 4.3. 


ORDER

Service connection for right Achilles tendonitis is denied.

An initial compensable rating for hypertension is denied.

An initial compensable rating for left knee scars is denied.


REMAND

With respect to the other issues listed on this decision, the March 2009 rating decision granted service connection and assigned an initial rating and effective date for allergic rhinitis, pseudofolliculittis barbae, low back disability, right ankle disability, right knee disability, left knee disability, and sleep apnea and denied service connection for sinusitis.  The Veteran submitted a notice of disagreement on March 8, 2010, that stated his disagreement with all the claims decided in the rating decision.  His intent to appeal all issues from the March 2009 rating decision is further established by his arguments in his substantive appeal.  This was a valid and timely notice of disagreement as to each of these issues.  Therefore, these issues came under the Board's jurisdiction.  See 38 C.F.R. § 20.201.  Because a statement of the case (SOC) has not yet been provided, the Board has no discretion, and these issues must be remanded for such a purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case as to the issues of entitlement to service connection for sinusitis and entitlement to an increased initial rating for allergic rhinitis, pseudofolliculittis barbae, low back disability, right ankle disability, right knee disability, left knee disability, and sleep apnea.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning these issues, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2011). 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


